DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shimizu (US 8,521,368 B2).
For claim 1, Shimizu discloses an auxiliary electric source device 12 [that is provided on an electric feed path between a main electric source 7 and an electric feed object 4 of the main electric source] (col. 4, lines 29 – 34), the auxiliary electric source device characterized by comprising an auxiliary electric source (col. 4, lines 24 – 25, an electrical double layer capacitor, a lithium ion battery, or the like), wherein:
[the electric feed object performs an action of fulfilling a desired function with electric feed from the main electric source] (col. 4, lines 1 – 2), and [performs a minimal action of fulfilling a desired minimal function with electric feed from the auxiliary electric source when the main electric source has broken down] (col. 9, lines 22 – 26, the minimal action of fulfilling a desired minimal function occurs during “only for a short period of time”); and
[an electric source performance of the auxiliary electric source is set based on an electric power necessary for the minimal action] (wherein the electric source performance being based on the breakdown of the battery).
For claim 4, Shimizu discloses a steering device comprising: 
the auxiliary electric source device 12; and 
a motor 4 [that performs an action of giving a dynamic power to a steering mechanism 1] (col. 3, lines 60 – 62) of a vehicle (col. 9, line 15), as the desired function, wherein
[an electric feed object of the auxiliary electric source device is the motor] (col. 3, lines 62 – 64).

Allowable Subject Matter
Claims 2 – 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose performs a minimal action of fulfilling a desired minimal function with electric feed from the auxiliary electric source when the main electric source has broken down; the electric source performance of the auxiliary electric source is set based on an electric power necessary for the minimal action, wherein the electric source performance of the auxiliary electric source is set so as to be above a maximal supply voltage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20180331566 – main and auxiliary power supply with subsequent switches
US-9446790 – main and auxiliary power supply, a control device switches mode of connection between the main power supply and the auxiliary power supply
EP-3403871 – main and auxiliary power supplies
EP-2226236 – main and auxiliary power supply, supplying a motor with electric power only from the auxiliary power supply
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611